DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JOSEPH JOHNSON,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-2688

                             [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 14-
010934CF10A.

   Carey Haughwout, Public Defender, and Benjamin            Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.